Citation Nr: 1004069	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-31 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include anxiety.


REPRESENTATION

Appellant represented by:	David A. Bander, Attorney


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 12 to September 
13, 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In the June 2005 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claims of entitlement to service connection for anxiety and 
hypertension.  

In July 2007, the Board remanded the issues of whether new 
and material evidence had been received to reopen the claims 
of entitlement to service connection for hypertension and 
anxiety for issuance of a statement of the case in response 
to a June 2005 rating decision and notice of disagreement 
received in September 2005.  The RO issued the statement of 
the case in August 2007, and the Veteran submitted a 
substantive appeal in September 2007.

The Veteran testified before the undersigned at an October 
2007 video conference hearing.  The hearing transcript has 
been associated with the claims file.

In a February 2008 decision, the Board determined that 
evidence received since a September 2003 decision was not new 
and material with regard to the hypertension issue, but that 
such evidence had been received with regard to the issue of 
entitlement to service connection for anxiety.  The Board 
then remanded the claim of entitlement to service connection 
for anxiety for a VA psychiatric examination.

The Veteran's attorney submitted a claim for entitlement to a 
total rating based on individual unemployability (TDIU) in 
his brief dated January 10, 2010.  This claim has not yet 
been adjudicated and is REFERRED to the agency of original 
jurisdiction for appropriate action.


FINDINGS OF FACT

1. A psychiatric disability manifested by anxiety and 
posttraumatic stress disorder (PTSD) symptoms did not clearly 
and unmistakably pre-exist active service.

2. The Veteran has a current a psychiatric disability 
manifested by anxiety and posttraumatic stress disorder 
symptoms that is causally related to service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted with regard 
to a psychiatric disability manifested by anxiety and 
posttraumatic stress disorder symptoms. 38 U.S.C.A. § 1111 
(West 2002).

2. A psychiatric disability manifested by anxiety and 
posttraumatic stress disorder symptoms was incurred in active 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Since the Board is granting the claim for service connection 
for a psychiatric disability manifested by anxiety and PTSD 
symptoms, the claim is substantiated, and there are no 
further VCAA duties. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from various federal agencies.  
Additionally, the Veteran was afforded a VA examination in 
response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Andréa v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   
	
Additionally, certain chronic diseases, including psychoses, 
will be presumed to have been incurred in service if it had 
become manifest to a degree of ten percent or more within one 
year of the Veteran's separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  To rebut the 
presumption of soundness there must be clear and unmistakable 
evidence 1) that the disability existed prior to service and 
2) that it was not aggravated by service. 38 U.S.C.A. § 1111; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. 
Cir. 2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence. Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim 
becomes one for service connection, meaning that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded. Wagner, 370 F.3d at 
1096.

Where a preexisting injury or disease is shown, the 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. Id. If this burden is met, then the 
Veteran is not entitled to service-connected benefits.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Thus, the claim for service connection 
for anxiety, encompasses the Veteran's psychiatric 
symptomatology regardless of the diagnosis.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Psychiatric Disability

Background

The Veteran's service treatment records indicate that in his 
report of medical history completed for service entrance on 
June 13, 1960, he checked the box indicating that he had, or 
had had, "nervous trouble of any sort".  

A June 16, 1960 in-service clinical record consultation sheet 
noted the Veteran was hypertensive and a request was made for 
an evaluation.  The Veteran reported to the examiner that he 
considered himself a tense individual.  He also reported that 
due to elevated blood pressure he was prescribed 
"sedatives."  Upon physical examination, the examiner noted 
the Veteran was tense, quiet, not restless, and appeared 
healthy, well developed, and well nourished.  The examiner 
diagnosed the Veteran with simple anxiety, with secondary 
systolic hypertension.

A September 1960 in-service clinical record noted the Veteran 
was diagnosed with congenital heart disease, labile systolic 
blood pressure not requiring treatment and not disabling, and 
dental caries.  Due to the diagnosis of heart disease, the 
Veteran was returned to duty for discharge.  

A September 1960 Medical Board proceeding determined the 
Veteran had a congenital heart disease that had existed prior 
to service.  The Medical Board noted the Veteran entered 
active duty on July 13, 1960 and a pre-entry physical 
examination was accomplished.  The Medical Board determined 
the Veteran was physically unfit for retention on active 
duty; such unfitness was the result of a condition which was 
not incurred or aggravated during any period of active 
service.

Post-service, a March 1965 discharge summary from New England 
Medical Center shows the Veteran had been diagnosed as having 
hyperkinetic heart syndrome and a chronic anxiety state.

A September 1976 VA discharge summary noted the Veteran was 
hospitalized for an acute psychotic episode with a subsequent 
transfer to a state mental hospital.

In May 2000, Dr. AER stated that the Veteran suffered from 
severe anxiety and fear.  The current anxiety and fear were 
part of chronic paranoid schizophrenia that had its onset 
during military service.

In January 2003, Dr. AER wrote a letter to clarify the nature 
of the Veteran's emotional illness and the causal 
relationship between his symptomatology and traumatic events 
during his military service.  

Dr. AER opined that prior to his military service, the 
Veteran suffered from a "vulnerability" to anxiety and 
fear.  His anxiety and fear did not however, significantly 
interfere with his functioning prior to his entry into 
military service.  He noted that the Veteran had severe PTSD 
and that he was not currently psychotic or paranoid; however 
he had persistent flashbacks with severe anxiety-panic.  Dr. 
AER stated the Veteran's PTSD was caused by the traumas he 
experienced during his military service and that the anxiety 
he had prior to entry into military service was relatively 
insignificant, however, his pre-morbid anxiety was greatly 
aggravated by traumas experienced during military service.

In a November 2007 letter, Dr. WGK stated that he had been 
treating the Veteran since June 2004 and he diagnosed the 
Veteran with PTSD that appeared to be the result of traumas 
while in service.  Dr. WGK stated the Veteran had a great 
deal of anxiety, depression, agitation, and flashbacks, which 
were all manifestations of that diagnosis.

In July 2009, the Veteran underwent a VA examination.  The 
Veteran alleged that he had PTSD as a result of a medical 
corpsman at an Army Hospital pumping up a blood pressure cuff 
to its highest point and refusing to let it go until the 
corpsman was physically threatened by another patient.  The 
Veteran reported this caused him extreme pain in his arm and 
chest.  Additionally, the Veteran reported that he saw the 
same medical corpsman jab a needle into another patient's 
abdomen and the Veteran feared this same treatment would 
happen to him. 

The examiner diagnosed PTSD from childhood physical abuse and 
exacerbated by a traumatic event while hospitalized in a 
military hospital, chronic and moderately severe; psychosis, 
not otherwise specified, by history; and alcohol abuse and 
dependence in remission.  The examiner stated that it did 
appear that the Veteran had a history of childhood physical 
abuse but the incident in the military hospital more likely 
than not caused an exacerbation or intensification of his 
childhood PTSD and anxiety.  

Analysis

Because a psychiatric disability was not noted or diagnosed 
on the examination for entrance into service, the presumption 
of soundness is applicable. 38 U.S.C.A. § 1111.

There is evidence that the Veteran's psychiatric disability 
pre-existed service.  The Veteran noted a history of nervous 
trouble at the time of his induction into service.  While 
hospitalized in September 1960, the Veteran reported he had 
been prescribed sedatives for high blood pressure.  

However, this evidence and conclusion falls short of 
providing clear and unmistakable evidence that a psychiatric 
disability pre-existed service and was not aggravated.  

The VA examiner concluded that the pre-existing psychiatric 
disability was aggravated in service.  Dr. AER opined that 
prior to his military service, the Veteran suffered from a 
vulnerability to anxiety and fear, but that the Veteran's 
current psychiatric disability was due to traumas he 
experienced in service.
  
Based on the above, the Board finds the presumption of 
soundness is not rebutted by clear and unmistakable evidence.  
If the presumption of soundness is not rebutted, the claim is 
analyzed as a normal service connection claim. Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to the three elements of service connection, the 
Veteran has a current diagnosis of a psychiatric disorder 
manifested by anxiety and PTSD symptoms. The requirement that 
there be a current disability is thus satisfied.

The element of an in-service disease or injury is satisfied 
as the Veteran reported in-service psychiatric symptoms and 
was subsequently diagnosed as having simple anxiety during 
in-service hospitalization.  The Veteran reported an increase 
in this symptomatology while hospitalized based on his report 
of physical abuse during the hospitalization.  

Dr. AER, Dr. WGK, and the July 2009 VA examiner have all 
provided competent opinions linking the Veteran's current 
psychiatric disorder to a disease or injury in service.  Each 
of the examiners have stated that they found the Veteran's 
reports of in-service trauma to be consistent and credible.

Service connection for PTSD requires that additional elements 
be shown.  There must be a current diagnosis, credible 
evidence of in-service stressors, and medical evidence 
linking the current diagnosis to the in-service stressors.  
38 C.F.R. § 3.304(f) (2009).  If the claim is premised on a 
personal assault, evidence of behavior changes can service to 
provide credible supporting evidence of the in-service 
stressor.  An examiner can provide an opinion that there was 
evidence of behavior changes in response to the stressor.  
38 C.F.R. § 3.304(f)(3)(4) (2009).

The July 2009 VA examiner diagnosed PTSD and linked the 
diagnosis to the claimed in-service personal assault.  The 
examiner also found that there had been behavior changes in 
response to the assault.  In this regard the examiner 
reported that the Veteran avoided medical care providers.  In 
addition, the Veteran's brother has recently reported that 
the Veteran told him about the alleged assault shortly after 
returning from service.

Regardless of the diagnostic label placed on the Veteran's 
psychiatric disability, the elements necessary for service 
connection are thus satisfied.  Resolving reasonable doubt in 
the Veteran's favor, service connection for a psychiatric 
disorder manifested by anxiety and PTSD symptoms, is granted. 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a psychiatric 
disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


